Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 10 are allowed; the withdrawn Claims 9 and 10 rejoined at Applicant’s request.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
This application is in condition for allowance except for the following formal matters: 
In the April 5, 2021 Non-Final Rejection, paragraphs 51 – 56, the claims were rejected on the grounds of nonstatutory double patenting over US 10, 480,490 and US 9,513,027.  In response, the remarks filed July 6, 2021 requested that the rejections be held in abeyance until the claims are found to be allowable.  
During a telephone conversation with Mr. Peter Dykstra (69,520) on September 9, 2021, it was requested that a Quayle Action be filed so that any co-extensive scope can be further assessed.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached M – Th: 900 – 1800.
Examiner interviews are available via telephone, in-person and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Edelmira Bosques can be reached at 571.270.5614.  The fax number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications can be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications can be obtained from Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.
	/Frances F. Hamilton/                                                                                                        Examiner, Art Unit 3762   

                                                                                             



/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762